MEMORANDUM **
Young Michael Tarring appeals the revocation of supervised release and imposition of a 6-month term of imprisonment, following his admitted violations of special conditions set forth in his original sentence for conspiracy to possess with intent to distribute cocaine in violation of 21 U.S.C. §§ 841(a) and 846.
Counsel for Tarring has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), and a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no grounds for relief. Counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.